Citation Nr: 1717633	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-17 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Navy from March 1964 to December 1967.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, in which the RO declined to reopen the Veteran's claim of entitlement to service connection for PTSD.  In a February 2015 Board decision, the Board reopened the Veteran's claim and pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), broadened its scope to include entitlement to service connection for an acquired psychiatric disorder.  The February 2015 Board decision then remanded the matter of entitlement to service connection for an acquired psychiatric disorder for additional claim development, and the appeal has now been returned to the Board for further adjudication.

In October 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

The Board notes that although the Veteran was requested to fill out a PTSD questionnaire to assist VA in verifying his in service stressors and requesting records to corroborate them, the Veteran did not return this questionnaire.  Nevertheless, because the scope of the Veteran's claim has been broadened from PTSD to a claim for an acquired psychiatric disorder, and the Veteran does have an in-service history of "psycho-physiologic" stomach issues documented in his service treatment records and for which he is already service-connected, as well as a history of various mental health diagnoses, the Veteran must be afforded a VA mental health examination to address any other acquired psychiatric disorders he may have consistent.

Additionally, a review of the record reveals that a May 1985 VA examination discusses a previous 1973 diagnosis of schizophrenia by the Roseburg, Oregon VA Medical Center (VAMC).  A review of a release authorization submitted by the Veteran in February 2004 indicates that the Veteran specified that he received mental health treatment from the Roseburg, Oregon VAMC between 1970 and 1972.  However, the only Roseburg VAMC records on record are from 1977.  Accordingly, on remand, the AOJ should make efforts to procure these outstanding treatment records before scheduling the Veteran for a psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA mental health treatment records and associate those records with the claims file to include any outstanding mental health treatment records from the Roseburg, Oregon VA Healthcare System from 1970 to 1973.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Then, schedule the Veteran for an examination with an appropriate clinician for his acquired psychiatric disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner is asked to diagnose all current acquired psychiatric disorders.  In doing so, the examiner is asked to identify and discuss all previous mental health diagnoses that have been rendered since the Veteran's separation from active duty service.

c. Then, for any acquired psychiatric disorders diagnosed, the examiner is asked to provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder(s) began during active service or is/are related to any incident of active service.  In doing so the examiner should address the Veteran's treatment for a psycho-physiological gastrointestinal reaction during active duty service.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




